     2:20-cv-02343-TMC-PJG            Date Filed 08/04/20    Entry Number 9       Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Jerome Curry,                                     )         C/A No. 2:20-2343-TMC-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )           ORDER REGARDING
                                                  )        AMENDMENT OF COMPLAINT
Benjamin Lewis; Charleston Police                 )
Department; Officer Roger Owen; Officer           )
William T. Crockett,                              )
                                                  )
                               Defendants.        )
                                                  )

       Plaintiff Jerome Curry, a self-represented state pretrial detainee, brings this civil rights

action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28 U.S.C. § 1915

and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with applicable law, the court

finds this action is subject to summary dismissal if Plaintiff does not amend the Complaint to cure

the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate in the Al Cannon Detention Center in Charleston County. Plaintiff

indicates he was arrested on May 13, 2020 by City of Charleston police officers and Defendants

Roger Owen and William T. Crockett. Plaintiff claims he did not commit a crime and asserts

Owen “slammed” him to the ground face-first, which required Plaintiff be treated at a hospital.

(Compl., ECF No. 1 at 8.)        Plaintiff claims that the officers’ conduct violated numerous

constitutional provisions and amounted to defamation and abuse of power. (Id. at 4.) Plaintiff

also names the Charleston Police Department as a defendant.




                                             Page 1 of 7
      2:20-cv-02343-TMC-PJG           Date Filed 08/04/20        Entry Number 9        Page 2 of 7




        Plaintiff also claims his current public defender, Defendant Benjamin Lewis, violated

numerous constitutional rights and committed legal malpractice. Plaintiff provides a copy of a

motion to relieve Lewis from the Charleston County Court of General Sessions in which Plaintiff

generally complains that he told Lewis about evidence that will prove his innocence and that Lewis

indicated Plaintiff needed to stay in jail longer. (Id. at 6-7.) Plaintiff indicates he brings this action

pursuant to 42 U.S.C. § 1983 seeking damages against the defendants. (Id. at 8.)

II.     Discussion

        A.      Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).

Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

        To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,



                                              Page 2 of 7
    2:20-cv-02343-TMC-PJG           Date Filed 08/04/20       Entry Number 9        Page 3 of 7




accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured

by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

       Here, Plaintiff names many constitutional provisions that he feels the police officers

violated, but Plaintiff provides so few facts about his arrest in the Complaint, he fails to plausibly

allege that the officers violated his rights. See Fed. R. Civ. P. 8 (requiring that a pleading contain

“a short and plain statement of the claim showing that the pleader is entitled to relief”); Iqbal, 556

U.S. at 678 (stating Federal Rule of Civil Procedure 8 does not require detailed factual allegations,

but it requires more than a plain accusation that the defendant unlawfully harmed the plaintiff,



                                             Page 3 of 7
    2:20-cv-02343-TMC-PJG           Date Filed 08/04/20      Entry Number 9       Page 4 of 7




devoid of factual support). Therefore, Plaintiff’s claims against Defendants Owen and Crockett

are subject to summary dismissal for failure to state a claim upon which relief can be granted if

Plaintiff does not amend his Complaint to allege facts plausibly showing that the officers violated

Plaintiff’s rights. 1

        And, to the extent Plaintiff raises claims against his public defender, Lewis, pursuant to

§ 1983, public defenders are not “state actors” amenable to suit under § 1983. See Polk Cty. v.

Dodson, 454 U.S. 312, 324-25 (1981); see also Hall v. Quillen, 631 F.2d 1154, 1155 (4th Cir.

1980) (finding no state action under § 1983 even where the plaintiff’s attorney was a court-

appointed public defender); Campbell v. North Carolina, No.1:12-CV-719, 2013 WL 2153110, at

*2 n.1 (M.D.N.C. May 16, 2013) (collecting cases finding that federal public defenders are not

amenable to suit pursuant to Bivens). Plaintiff’s allegation against Lewis concerns Lewis’s

judgment as Plaintiff’s advocate in his criminal proceeding, and therefore, does not implicate any

state action. Nor has Plaintiff pled any facts that would indicate Lewis was acting in a role that

has been found to implicate state action in other cases. See, e.g., Dodson, 454 U.S. 312, 324-25

(1981) (administrative and investigative functions); Tower v. Glover, 467 U.S. 914, 920 (1984)




        1
         Additionally, Defendant Charleston Police Department is not a “person” amenable to suit
pursuant to § 1983 because it is not an individual or a corporate or political entity. See Monell v.
Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978) (noting that for purposes of § 1983 a “person”
includes individuals and “bodies politic and corporate”); see, e.g., Harden v. Green, 27 F. App’x
173, 178 (4th Cir. 2001) (“The medical department of a prison may not be sued, because it is not
a person within the meaning of § 1983.”).
                                            Page 4 of 7
    2:20-cv-02343-TMC-PJG           Date Filed 08/04/20      Entry Number 9        Page 5 of 7




(conspiracy with state actors). Accordingly, Plaintiff’s Complaint fails to state a claim upon which

relief can be granted against Lewis. 2

       Further, because Plaintiff’s § 1983 claim against Lewis is patently without merit, Plaintiff’s

purported legal malpractice claim would also be subject to summary dismissal because the court

lacks subject matter jurisdiction over such a claim. A claim of legal malpractice is a matter of

state law, and the Complaint indicates Plaintiff and Lewis are citizens of the State of South

Carolina. Accordingly, the court would lack federal question jurisdiction and diversity jurisdiction

over such a claim, which, as noted infra, belongs in a separate lawsuit from his claims against the

Charleston police officers. See generally 28 U.S.C. § 1331 (federal question jurisdiction); 28

U.S.C. § 1332 (diversity jurisdiction); Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372-

74 nn. 13-16 (1978) (providing that diversity of parties in a case means that no party on one side

may be a citizen of the same state as any party on the other side).

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure




       2
          The court also notes that Plaintiff’s allegations against Lewis concern a separate
transaction and occurrence from Plaintiff’s claims about his arrest. Accordingly, Plaintiff’s claims
are subject severance by the court. See Fed. R. Civ. P. 21 (“On motion or on its own, the court
may at any time, on just terms, add or drop a party. The court may also sever any claim against a
party.”); see also Fed. R. Civ. P. 20(a)(2); Owens v. Hinsley, 635 F.3d 950, 952 (7th Cir. 2011)
(providing that where a plaintiff fails to observe the requirements of Federal Rule of Civil
Procedure 20(a)(2) with respect to joinder of parties, unrelated claims against different defendants
belong in separate lawsuits, and the action may be severed into separate lawsuits, or the improperly
joined defendants may be dismissed).

                                            Page 5 of 7
    2:20-cv-02343-TMC-PJG            Date Filed 08/04/20       Entry Number 9         Page 6 of 7




15(a) that corrects the deficiencies identified above. 3 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.


                                               __________________________________________
August 4, 2020                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


        Plaintiff’s attention is directed to the important WARNING on the following page.




       3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                             Page 6 of 7
   2:20-cv-02343-TMC-PJG           Date Filed 08/04/20      Entry Number 9       Page 7 of 7




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 7 of 7
